Citation Nr: 1102968	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1943 to September 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which in pertinent part, denied the Veteran's claim for service 
connection for PTSD. 

In a May 2010 decision, the Board, in pertinent part, denied 
service connection for PTSD.  The Veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In September 2010, 
while his case was pending at the Court, VA's Office of General 
Counsel and the Veteran's representative filed a Partial Joint 
Motion requesting that the Court vacate the Board's May 2010 
decision regarding the issue of PTSD.  That same month, the Court 
issued an Order partially vacating the May 2010 Board decision to 
the extent that it denied service connection for PTSD.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

The Board finds that, in light of the Court's March 2010 order, 
additional development is warranted to address the merits of the 
Veteran's claim.  38 C.F.R. 
§ 19.9 (2010).  Specifically, the Court noted its May 2010 
decision that the Board acknowledged that the Veteran experienced 
symptoms of a right knee disorder during service.  The Court also 
noted that the Veteran claimed to have developed PTSD as a result 
of in-service symptoms of a now service-connected right knee 
disability.  The Court order indicated that it was a medical 
determination as to whether the in-service knee injury was 
sufficient to constitute a PTSD stressor.  As the Board 
acknowledged that the reported in-service event concerning the 
Veteran's right knee was verified, the Court indicated the Board 
should consider whether to provide the Veteran VA psychiatric 
examination.  

In compliance with the Court's order adopting the Joint Motion, 
the Board finds a remand is necessary to provide competent 
medical evidence on the questions of whether the in-service knee 
injury was sufficient to cause PTSD, whether the Veteran in fact 
has PTSD, and, if so, whether the Veteran PTSD is caused by the 
in-service right knee injury.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  
DSM-IV provides that a valid diagnosis of PTSD requires that a 
person has been exposed to a traumatic event in which both of the 
following were present: (1) the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of himself or others, and (2) the person's response 
involved intense fear, helplessness, or horror.

As noted in the May 2010 Board decision, the Veteran is currently 
incarcerated and the record contains no indication that he will 
be released in the near future.  In November 2005, the RO 
scheduled the Veteran for a VA examination at a VA facility, but 
he failed to appear for the examination.  There is a notation in 
the appeal certification worksheet that the VA Medical Center 
cannot provide an outside examination at the prison.

The duty to assist incarcerated veterans requires VA to tailor 
its assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 
191 (1995).

VA does not have the authority to require a correctional 
institution to release a veteran so that VA can provide him the 
necessary examination at the closest VA medical facility.  See, 
e.g., 38 U.S.C.A. § 5711 (West 2010).  Nevertheless, VA's duty to 
assist an incarcerated veteran includes: (1) attempting to 
arrange transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and having 
their medical personnel conduct an examination according to VA 
examination work sheets; or (3) sending a VA or fee-basis 
examiner to the correctional facility to conduct the examination.  
See Bolton, 8 Vet. App. at 191.  In Bolton, the Court remanded a 
case where the RO claimed an inability to get a fee-basis 
physician to conduct an examination at a correctional facility.  
In that case, further efforts were deemed necessary to attempt to 
examine the veteran.

The VA Adjudication Procedure Manual contains a provision for 
scheduling examinations of incarcerated veterans.  The Manual 
calls for the AOJ or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator to confer with prison 
authorities to determine whether the veteran should be escorted 
to a VA medical facility for examination by VHA personnel.  If 
that is not possible, the veteran may be examined at the prison 
by: (1) VHA personnel; (2) prison medical providers at VA 
expense; or (3) fee-basis providers contracted by VHA.  See M21-
1MR, Part III.iv.3.A.11.d (2008).

The Board finds that, in light of VA's duty to assist and the 
Court's decision, the RO should reschedule the Veteran for a 
psychiatric examination to determine whether he has PTSD, based 
on the confirm stressor, specifically the service-connected right 
leg disability.  38 U.S.C.A. § 5103A(d) (2010).  Because of the 
Veteran's status, the typical procedures for scheduling an 
examination are not likely going to be adequate in this case.  
The Court has cautioned "those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  Such 
individuals are entitled to the same care and consideration given 
to their fellow veterans."  Bolton (citing Wood, 1 Vet. App. at 
193).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should take all reasonable 
measures to schedule the Veteran for the 
examination requested below.  If the Veteran 
remains incarcerated, the RO should confer 
with prison authorities to determine whether 
the Veteran may be escorted to a VA medical 
facility for examination or if an examination 
at the prison is feasible.  See M21-1MR, Part 
III.iv.3.A.11.d.  If that is not possible, 
the Veteran may be examined at the prison by: 
(1) VHA personnel; (2) prison medical 
providers at VA expense; or (3) fee-basis 
providers contracted by VHA.  The RO should 
determine which is the most feasible option.

2.  The RO should arrange for the Veteran to 
be afforded a VA PTSD or mental disorders 
examination to determine if he has PTSD or 
other current psychiatric disorder, whether 
the in-service right knee injury was 
sufficient as a PTSD stressor event, and 
whether (if diagnosed) the Veteran's current 
PTSD or other psychiatric disorder is related 
to the in-service right knee injury.  

The examiner should author the following 
opinions:

(a)  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)?  Please 
specifically discuss what DSM-IV criteria 
were met in each of the PTSD categories 
that supports the diagnosis. 

b) Was the right knee injury in service 
sufficient as a PTSD stressor event under 
DSM-IV?  In rendering this opinion, please 
indicate what evidence you relied on that 
shows the Veteran's response to the in-
service right knee injury involved intense 
fear, helplessness, or horror.  

c) If PTSD is diagnosed, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's currently 
diagnosed PTSD or other psychiatric 
disorder is caused by the in-service right 
knee injury?  

The RO should inform the VA examiner of the 
verified in-service event of right knee 
injury, and forward the relevant evidence 
from the claims folder to the VA examiner for 
review.  The VA psychiatric evaluation should 
include a review of the Veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary.  

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal relationship; 
less likely weighs against the claim.

The examiner is requested to answer the 
questions posed with use of the as likely, 
more likely, or less likely language.  The 
examiner is also asked to provide a rationale 
used in formulating his or her opinion in the 
written report.  If the examiner must resort 
to speculation to answer the question 
presented, he or she should so state in the 
examination report.

3.  After completion of the foregoing and all 
other necessary development, the RO should 
re-adjudicate the Veteran's claim for service 
connection for PTSD.  If the benefits sought 
remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
and should be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to fully 
participate in any scheduled VA examination, as failure to do so 
may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

